UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6054


TERENCE TERELL BRYAN,

                Plaintiff - Appellant,

          v.

SOUTH   CAROLINA  DEPARTMENT   OF  CORRECTIONS;   FNU   BIRD,
Lieutenant; CORRECTIONAL OFFICER WILLIAMS; CAPTAIN PRICE;
OFFICER   OUTLAW;  TRANSPORTATION   SERGEANT;   GREY   HOUSE,
Officer; OFFICER PHILLIPS; FIRST NAME UNKNOWN, Lieutenant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cv-03358-TLW)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Terell Bryan, Appellant Pro Se.     Charles Franklin
Turner, Jr., TURNER, PADGET, GRAHAM & LANEY, PA, Greenville,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terence    Terell     Bryan       appeals    the   district    court’s

order denying his motion under Federal Rules of Civil Procedure

60(b).   We   have   reviewed    the        record   and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Bryan v. South Carolina Dep’t of Corr., No.

4:06-cv-03358-TLW (D.S.C. Dec. 16, 2009).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2